Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-13, 21 22 have been rejected.
Claims 16-20 have been allowed.
Claims 14, 15 have been restricted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 21, 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta United States Patent 11,210,184 hereinafter G.
In regard to claims 1, 21
G method comprising:
 reconciling high level file system metadata associated with a persistent memory file system of persistent memory of a node, wherein client access to the persistent memory file system is inaccessible until reconciliation of the high level file system metadata has completed; and executing a first scanner to traverse pages of the persistent memory to fix local inconsistencies associated with the pages, wherein a local inconsistency of a first set of metadata or data of a page is fixed using a second set of metadata or data of the page, and wherein the first Scanner is executed asynchronously in parallel with processing client I/O directed to the persistent memory file system. (Figure 11) & (Columns 23 & 24)
In regard to claims 2
G discloses the method of claim 1, comprising: in response to receiving a client I/O operation directed to a first page within the persistent memory, processing the client I/O operation based upon a determination that the first scanner has traversed the first page. (Column 3; Lines 25-40)
In regard to claim 3, 
G discloses the method of claim 1, comprising: in response to receiving a client I/O operation directed to a first page within the persistent memory, executing the first scanner on-demand upon the first page in-line with executing the client I/O operation based upon a determination that the first scanner has not yet traversed the first page. (Column 3; Lines 55- 67)
In regard to claim 4
G discloses the method of claim 1, comprising: executing a second scanner to traverse a file system tree of the persistent memory to fix global inconsistencies, wherein the second scanner is executed asynchronously in parallel with processing the client I/O directed to the persistent memory file system. (Column 3; Lines 55- 67) & (Column 9; Lines 43-58)
In regard to claim 5
G discloses the method of claim 4, comprising: in response to receiving a client I/O operation directed to a first page within the persistent memory, processing the client I/O operation based upon a determination that the first scanner and the second scanner have traversed the first page. (Column 13)
In regard to claim 6
G discloses the method of claim 4, comprising: in response to receiving a client I/O operation directed to a first page within the persistent memory, executing the second scanner on-demand upon the file system tree in relation to the first page in-line with executing the client I/O operation based upon a determination that the second scanner has not yet traversed the first page. (Column 13)
In regard to claim 7
G discloses the method of claim 4, comprising: in response to receiving a client I/O operation directed to a first page within the persistent memory, executing the first scanner on-demand upon the first page and the second scanner on-demand upon the file system tree in relation to the first page in-line with executing the client I/O operation based upon a determination that the first scanner and the second scanner have not yet traversed the first page. (End of Column 13 & Column 14)


In regard to claim 8
G discloses the method of claim 4, comprising
maintaining a state within a per-page structure associated with the page to indicate whether the second scanner has completed traversal of the page. (Column 9; Lines 48-56)
In regard to claim 9
G discloses the method of claim 4, comprising: starting the traversal of the file system tree at a file system superblock. (Column 9; Lines 46-58)
In regard to claim 10, 22
G discloses the method of claim 4, comprising: asynchronously executing the second scanner based upon the second scanner not being able to complete within a time window due to at least one of a number of pages within the persistent memory or a size of the persistent memory file system. (Column 22)
In regard to claim 11
G discloses the method of claim 1, comprising maintaining a state within a per-page structure associated with the page to indicate whether the first scanner has completed traversal of the page.
In regard to claim 12
G discloses the method of claim 1, wherein the high level file system metadata comprises at least one of a per volume state or a per system state. (Column 18; Lines 13-20)
In regard to claims 13

G discloses the method of claim 1, comprising: determining a timespan with which the first scanner will execute to completion based upon at least one of a number of pages within the persistent memory or a size of the persistent memory file system; and asynchronously executing the first scanner based upon the timespan being greater than a time window. (Column 23; Lines 48-56)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
U.S. Patent 8,914,344 is relevant art but lacks rebooting.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner